Townsend, J.
The evidence here that the defendant lived in and operated an establishment in and on the premises of which whisky was found; that he had on previous occasions concealed whisky in a pond for use in his restaurant and eating place; that he was seen entering the establishment with a sack similar to the one which was found the following day in the pond containing 18 pints of tax-paid whisky; that this whisky was being taken by his employee in charge of the premises from the pond in small quantities as needed for use in the establishment; that although the defendant was not present at the time of the raid, there were 35 or 40 people in and about the establishment “holloing and whooping,” and that there were several partly emptied whisky bottles inside the premises where these people were assembled, together with the testimony of a witness for the State to the effect that he was the employee of the defendant in charge of the premises and *25engaged in selling whisky for him, is sufficient to authorize the verdict of conviction. This is true notwithstanding the testimony of the employee that he was the recipient of a promise of benefit in the charge against him growing out of these facts and circumstances, the testimony of such witness being a matter for the determination of the jury. Code, § 38-1805; Hawkins v. State, 20 Ga. App. 179(1) (92 S. E. 958); Aikens v. State, 57 Ga. App. 535 (196 S. E. 263); Scott v. State, 55 Ga. App. 688 (191 S. E. 177).
Decided October 17, 1952.
William J. Neville, Ralph U. Bacon, for plaintiff in error.
Walton Usher, Solicitor-General, contra.

Judgment affirmed.


Gardner, P.J., and Carlisle, J., concur.